Case 9:19-cv-81160-RS Document 213 Entered on FLSD Docket 03/03/2020 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO: 9:19-CV-81160-RS

    APPLE INC.,

               Plaintiff

    vs.

    CORELLIUM, LLC,

               Defendant.

    ________________________________/

         UNOPPOSED MOTION TO WITHDRAW AS COUNSEL OF RECORD AND
      REQUEST FOR WITHDRAWAL FROM THE COURT’S CM/ECF NOTICES OF
                        FILING FOR THIS ACTION

          Brett C. Govett, Esquire, Robert Greeson, Esquire, Jacqueline G. Baker, Esquire and the

  law firm of Norton Rose Fulbright US LLP, (collectively “Movants”), move, pursuant to S.D.

  Local Rule 11.1(d)(3)(A), to withdraw as counsel for Defendant Corellium, LLC (“Corellium”)

  and to withdraw from receiving Notices of Electronic Filing from the Court’s CM/ECF filing

  system for this action and in support thereof state as follows:

          1.        Movants currently represent Corellium in this action.

          2.        On August 20, 2019 Gavin C. Gaukroger of the law firm of Berger Singerman, LLP

  entered his appearance on behalf of Corellium with the filing of Defendant’s Unopposed Motion

  for Extension of Time on behalf of Corellium. (D.E. 15). Berger Singerman is located at 350 E.

  Las Olas Blvd., Suite 1000, Ft. Lauderdale, FL 33301.
Case 9:19-cv-81160-RS Document 213 Entered on FLSD Docket 03/03/2020 Page 2 of 4



         3.      On September 30, 2019, Justin B. Levine, of the law firm of Cole Scott & Kissane,

  P.A. filed a Notice of Appearance on behalf of Corellium (D.E. 27). Cole Scott & Kissane, P.A. is

  located at 222 Lakeview Ave., Suite 120, West Palm Beach, FL 33401.

         4.      On February 21, 2020, the Court granted several Pro Hac Vices for the law firm of

  Pierce Bainbridge Beck Price & Hecht LLP. on behalf of Corellium (D.E. 170). Pierce Bainbridge

  Beck Price & Hecht LLP is located at 277 Park Ave. 45th Floor, New York, NY 10172.

         5.      Corellium has determined that representation by four law firms is no longer

  necessary, and the services of Movants are no longer required.

         6.      As stated above, Corellium will continue to have representation provided by the

  law firms of Berger Singerman, LLP, Cole Scott & Kissane, P.A. and Pierce Bainbridge Beck

  Price & Hecht LLP.

         7.      No party will be prejudiced by the requested withdrawal given the current status of

  the proceedings.

         8.      Corellium acknowledges and consents to the withdrawal of Movants.

         9.      Movants respectfully request that they be withdrawn from receiving the Notices of

  Electronic Filing from the Court’s CM/ECF filing system for this action.

         10.     A Proposed Order granting Movants’ Unopposed Motion to Withdraw as Counsel

  of Record and withdrawal from receiving Notices of Electronic Filing from the Court’s CM/ECF

  filing system for this action is attached hereto as Exhibit A.

         WHEREFORE, Brett C. Govett, Esquire, Robert Greeson, Esquire, Jacqueline G. Baker,

  Esquire and the law firm of Norton Rose Fulbright US LLP, respectfully request that this Court

  enter an order permitting their withdrawal as counsel of record and withdrawal as recipients of the

  Notices of Electronic Filing from the Court’s CM/ECF filing system for this action.
Case 9:19-cv-81160-RS Document 213 Entered on FLSD Docket 03/03/2020 Page 3 of 4



                                CERTIFICATE OF CONFERENCE

          Pursuant to Local Rule 7.1(a)(3), the undersigned counsel for Corellium has conferred with

  Plaintiff’s counsel, who has advised that Plaintiff does not oppose this motion on the condition

  that Corellium does not seek to modify the case schedule, including the trial date or the discovery

  deadlines in connection with the withdrawal of Norton Rose. Corellium seeks no such relief.



                                        CERTIFICATE OF SERVICE

          I HERBY CERTIFY that on March 3, 2020, a true and correct copy of the foregoing has

  been transmitted by electronic filing with the Clerk of the court via CM/ECF which will send

  notice of electronic filing to all counsel of record.

                                                          NORTON ROSE FULBRIGHT US LLP
                                                          Counsel for Defendant Corellium
                                                          2200 Ross Ave., Suite 3600
                                                          Dallas, Texas 75201
                                                          Telephone (214) 855-8000
                                                          Facsimile (214) 855-8200
                                                          Brett Govett, Pro hac vice
                                                          E-mail: brett.govett@nortonrosefulbright.com
                                                          Robert Greeson, Pro hac vice
                                                          E-mail: robert.greeson@ nortonrosefulbright.com
                                                          Jackie Baker, Pro hac vice
                                                          E-mail: jackie.baker@nortonrosefulbright.com

                                                          COLE, SCOTT & KISSANE, P.A.
                                                          Counsel for Defendant Corellium
                                                          Esperante Building
                                                          222 Lakeview Avenue, Suite 120
                                                          West Palm Beach, Florida 33401
                                                          Telephone (561) 383-9222
                                                          Facsimile (561) 683-8977
                                                          E-mail: jonathan.vine@csklegal.com
                                                          E-mail: justin.levine@csklegal.com
                                                          E-mail: lizza.constantine@csklegal.com
                                           By:
                                                          s/ Justin B. Levine
Case 9:19-cv-81160-RS Document 213 Entered on FLSD Docket 03/03/2020 Page 4 of 4



                                             JONATHAN VINE
                                             Florida Bar No.: 10966
                                             JUSTIN B. LEVINE
                                             Florida Bar No.: 106463
                                             LIZZA CONSTANTINE
                                             Florida Bar No.: 1002945
